Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug 18, 2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, there is no antecedent basis for “the first foot” (see line 1) or “the second foot” (see line 1). Note that the dependent claim 2, not an independent claim 1, recites “a first foot” in line 2 and “a second foot” in line 2, It appears that claim 6 should depend on claim 2, instead of claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8, 12, and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Anderson (2,721,757) (see IDS). 
RE claim 1, Anderson (2,721,757) discloses a cargo lifting device (see Figs. 1-4) comprising: a tube (20) (See Fig. 4) comprising a first slot (see Exhibit A of Fig. 4) and a second slot (see Exhibit A of Fig. 4); an insert comprising a first insert projection (21) connected to a second insert projection (23) by a central portion, wherein the first insert projection (21) extends through the first slot and the second insert projection extends through the second slot; and a first plate (see Exhibit B of Fig. 1) and a second plate (see Exhibit B of Fig. 1), wherein each of the first plate and the second plate are connected to the central portion of the insert. It is pointed out that Anderson’s lifting device (2,721,757) discloses an insert (23) comprising a central portion, a first plate and a second plate each plate being connected to the central portion. Also note that the insert (14) recited and as shown in Fig. 14 is the assembly which is substantially similar to Anderson’s lifting device (2,721,757).
       [AltContent: textbox (First insert projection)][AltContent: arrow]Exhibit A
		
[AltContent: textbox (Second insert projection)][AltContent: textbox (Second slot)][AltContent: textbox (First slot )][AltContent: arrow][AltContent: arrow][AltContent: arrow]                           
    PNG
    media_image1.png
    260
    288
    media_image1.png
    Greyscale


		Exhibit B
[AltContent: textbox (First plate )][AltContent: textbox (Central portion )][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image2.png
    180
    331
    media_image2.png
    Greyscale

[AltContent: textbox (Second plate)]

RE claim 3, Fig. 1 of Anderson’s lifting device (2,721,757) (see Exhibit B) teaches the first plate and the second plate are each connected to the tube.
RE claim 4, Fig. 1 of Anderson’s lifting device (2,721,757) (see Exhibit B) teaches the first insert projection comprises an aperture (13).
RE claim 8, Fig. 4 of Anderson’s lifting device (2,721,757) (see Exhibit B) shows the first plate and the second plate each extend from a surface of the second insert projection to an internal surface of the tube.
RE claims 12 and 13, Figs. 1 and 4 of Anderson’s lifting device (2,721,757) also disclose 
that the tube (20) has a circumference (Fig. 4), and the first insert projection (21) extends out of the tube at 0 degrees and the second insert projection (23) extends out of the tube at 180 degrees wherein a width of the first insert projection, a width of the central portion of the insert, and a width of the second insert projection are substantially the same (see Fig. 4). 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of the Chinese Publication CN203639016 (see IDS as provided in parent application 16/678,893). 
Anderson’s lifting device (2,721,757), as presented above, does not specifically show a first foot and a second foot wherein each comprises an aperture. However, Fig. 1 of the Chinese Publication CN203639016 teaches a lifting device having a tube (1-1) and a first foot (4-2) and a second foot (4-1) wherein each comprises an aperture.  Thus, it would have been obvious to those skilled in the lifting technology to provide a first foot and a second foot with each comprises an aperture on the bottom projection (23) of Anderson’s lifting device (2,721,757) as taught by the Chinese Publication CN203639016 to employ for further and deeper lifting the unreachable providing flexibility to a user. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Akrep (6,932,313). 
Anderson’s lifting device (2,721,757), as presented above, does not specifically show the central portion of the insert comprises a plurality of apertures. However, Fig. 2 of Akrep (6,932,313) teaches the central portion of the insert comprises a plurality of apertures (6, 7) for lifting a load. Thus, it would have been obvious to those skilled in the lifting technology to provide a plurality of apertures (34) on the central portion of Anderson’s lifting device (2,721,757) as taught by Akrep (6,932,313) to firmly grip a load providing flexibility to a user. 
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Davis, Jr. (3,897,097). 
Anderson’s lifting device (2,721,757), as presented above, does not specifically show 
a plurality of tube apertures arranged in line with the longitudinal axis. However, Fig. 1 of Davis, Jr. (3,897,097) teaches a tube (82, 84) having a longitudinal axis and a plurality of tube apertures (86, 86) arranged in line with the longitudinal axis. Thus, it would have been obvious to those skilled in the lifting technology to provide a plurality of tube apertures arranged in line with the longitudinal axis of tube (21) of the Anderson’s lifting device (2,721,757) as taught by Davis, Jr. (3,897,097) to provide a means to attach other lifting means to a user. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Kuenzel (US 2005/0210771) (see IDS).  
Anderson’s lifting device (2,721,757), as presented above, does not specifically show the structural strength of the device such as supporting a weight of at least 60,000 pounds or supporting a working load of at least 15,000 pounds. However, Kuenzel’s structural device (US 2005/0210771) teaches structural steel capable of as supporting a weight of at least 60,000 to 70,000 pounds (See paragraph [0018]). Thus, it would have been obvious to those skilled in the lifting technology to optimize the tensile strength of  each member to provide heavy load on the Anderson’s lifting device (2,721,757) as taught by Kuenzel (US 2005/0210771) to provide reliability to a user. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Stitt et al. (9,359,174) (see IDS). 
Anderson’s lifting device (2,721,757), as presented above, does not specifically show the structural dimension of the slot, i.e., a length of the second slot is greater than a length of the first slot. However, Figs. 19 and 20 of Stitt et al. (9,359,174) show an upper slot and a lower slot wherein and the spacing between the lower inserts is larger than the spacing between the upper inserts (334 and 334) (se Fig. 19). Thus, it would have been obvious to those skilled in the lifting technology to optimize the longer second slot than the first slot of Anderson’s lifting device (2,721,757) as taught by Stitt et al. (9,359,174) to shorten the lifting sling to a user. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Nachtegaal (4,394,041) (see IDS).
Anderson’s lifting device (2,721,757), as presented above, does not specifically show one angled side of the first plate and the at least one angled side of the second plate are each connected to the central portion of the insert. However, Fig. 2 of Nachtegaal (4,394,041) shows one angled side of the first plate and the at least one angled side of the second plate are each connected to the central portion of the insert. Thus, it would have been obvious to those skilled in the lifting technology to optimize one angled side of the first plate and the at least one angled side of the second plate are each connected to the central portion of the insert on the Anderson’s lifting device (2,721,757) as taught by Nachtegaal (4,394,041) to prevent the sharp end from damaging to a user. 

 Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson’s lifting device (2,721,757) (see IDS) in view of Adams (5,370,268) (see IDS).  
Anderson’s lifting device (2,721,757), as presented above, does not specifically show the material selection of each of the tube, the insert, the first plate, and the second plate comprise a non-sparking metal. However, Adams (5,370,268) teaches the grippers (83a, 83b) are being made of non-sparking metal (see Col. 6, lines 49-64). Thus, it would have been obvious to those skilled in the lifting technology to provide a non-sparking metal 
on the Anderson’s lifting device (2,721,757) as taught by Adams (5,370,268) to prevent metal to metal contact to a user. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-19 of prior U.S. Patent No. 11,111,111. This is a statutory double patenting rejection.
It is pointed out that the recited claims 16-20 of the instant application and claims 15-19 of prior U.S. Patent No. 11,111,111 are identical.
For instance, claims 16 of the instant application and claim 15 of prior U.S. Patent No. 11,111,111 recites:
A method of lifting a tanker truck, comprising: obtaining a lifting device, comprising a tube comprising a first slot and a second slot, an insert comprising a first insert projection connected to a second insert projection by a central portion, wherein the first insert projection extends through the first slot and the second insert projection extends through the second slot, and a first plate and a second plate, wherein each of the first plate and the second plate are connected to the central portion of the insert; inserting the lifting device into a hatch of a tank of a tanker truck; and applying an upwards force to the lifting device. 
The dependent claims 17-20 of the instant application and claims 16-19 of prior U.S. Patent No. 11,111,111 appears to be identical. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alaweih, Adam and ISRINGHAUSEN show a tank lifting device.
Cranston; W. Charles discloses a lifting apparatus. 
Bennett; Ronald W., Moulder; Jeffrey Ernest, and Belue; Garth provide a device to access to the inside of a tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652